UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
THE ASSISTANT SECRETARY

October 23, 2015
Dear Colleague:
Ensuring a high-quality education for children with specific learning disabilities is a critical
responsibility for all of us. I write today to focus particularly on the unique educational needs of
children with dyslexia, dyscalculia, and dysgraphia, which are conditions that could qualify a
child as a child with a specific learning disability under the Individuals with Disabilities
Education Act (IDEA). The Office of Special Education and Rehabilitation Services (OSERS)
has received communications from stakeholders, including parents, advocacy groups, and
national disability organizations, who believe that State and local educational agencies (SEAs
and LEAs) are reluctant to reference or use dyslexia, dyscalculia, and dysgraphia in evaluations,
eligibility determinations, or in developing the individualized education program (IEP) under the
IDEA. The purpose of this letter is to clarify that there is nothing in the IDEA that would
prohibit the use of the terms dyslexia, dyscalculia, and dysgraphia in IDEA evaluation, eligibility
determinations, or IEP documents.
Under the IDEA and its implementing regulations “specific learning disability” is defined, in
part, as “a disorder in one or more of the basic psychological processes involved in
understanding or in using language, spoken or written, that may manifest itself in the imperfect
ability to listen, think, speak, read, write, spell, or to do mathematical calculations, including
conditions such as perceptual disabilities, brain injury, minimal brain dysfunction, dyslexia, and
developmental aphasia.” See 20 U.S.C. §1401(30) and 34 CFR §300.8(c)(10) (emphasis added).
While our implementing regulations contain a list of conditions under the definition “specific
learning disability,” which includes dyslexia, the list is not exhaustive. However, regardless of
whether a child has dyslexia or any other condition explicitly included in this definition of
“specific learning disability,” or has a condition such as dyscalculia or dysgraphia not listed
expressly in the definition, the LEA must conduct an evaluation in accordance with 34 CFR
§§300.304-300.311 to determine whether that child meets the criteria for specific learning
disability or any of the other disabilities listed in 34 CFR §300.8, which implements IDEA’s
definition of “child with a disability.”
For those students who may need additional academic and behavioral supports to succeed in a
general education environment, schools may choose to implement a multi-tiered system of
supports (MTSS), such as response to intervention (RTI) or positive behavioral interventions and
supports (PBIS). MTSS is a schoolwide approach that addresses the needs of all students,
including struggling learners and students with disabilities, and integrates assessment and
intervention within a multi-level instructional and behavioral system to maximize student
achievement and reduce problem behaviors.
MTSS, which includes scientific, research-based interventions, also may be used to identify
children suspected of having a specific learning disability. With a multi-tiered instructional
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600

www.ed.gov
The Department of Education’s mission is to promote student achievement and preparedness for global competiveness by
fostering educational excellence and ensuring equal access.

Page 2 – Dear Colleague: Dyslexia Guidance

framework, schools identify students at risk for poor learning outcomes, including those who
may have dyslexia, dyscalculia, or dysgraphia; monitor their progress; provide evidence-based
interventions; and adjust the intensity and nature of those interventions depending on a student’s
responsiveness. Children who do not, or minimally, respond to interventions must be referred for
an evaluation to determine if they are eligible for special education and related services (34 CFR
§300.309(c)(1)); and those children who simply need intense short-term interventions may
continue to receive those interventions. OSERS reminds SEAs and LEAs about previous
guidance regarding the use of MTSS, including RTI, and timely evaluations,1 specifically that a
parent may request an initial evaluation at any time to determine if a child is a child with a
disability under IDEA (34 CFR §300.301(b)), and the use of MTSS, such as RTI, may not be
used to delay or deny a full and individual evaluation under 34 CFR §§300.304-300.311 of a
child suspected of having a disability.
In determining whether a child has a disability under the IDEA, including a specific learning
disability, and is eligible to receive special education and related services because of that
disability, the LEA must conduct a comprehensive evaluation under §300.304, which requires
the use of a variety of assessment tools and strategies to gather relevant functional,
developmental, and academic information about the child. This information, which includes
information provided by the parent, may assist in determining: 1) whether the child is a child
with a disability; and 2) the content of the child’s IEP to enable the child to be involved in, and
make progress in, the general education curriculum. 34 CFR §300.304(b)(1). Therefore,
information about the child’s learning difficulties, including the presenting difficulties related to
reading, mathematics, or writing, is important in determining the nature and extent of the child’s
disability and educational needs. In addition, other criteria are applicable in determining whether
a child has a specific learning disability. For example, the team determining eligibility considers
whether the child is not achieving adequately for the child’s age or to meet State-approved
grade-level standards when provided with learning experiences and instruction appropriate for
the child’s age or the relevant State standards in areas related to reading, mathematics, and
written expression. The team also must determine that the child’s underachievement is not due to
lack of appropriate instruction in reading or mathematics. 34 CFR §300.309(a)(1) and (b).
Section 300.311 contains requirements for specific documentation of the child’s eligibility
determination as a child with a specific learning disability, and includes documentation of the
information described above. Therefore, there could be situations where the child’s parents and
the team of qualified professionals responsible for determining whether the child has a specific
learning disability would find it helpful to include information about the specific condition (e.g.,
dyslexia, dyscalculia, or dysgraphia) in documenting how that condition relates to the child’s
eligibility determination. 34 CFR §§300.306(a)(1), (c)(1) and 300.308.

1

See OSEP Memo 11-07 (January 21, 2011) available at:
www.ed.gov/policy/speced/guid/idea/memosdcltrs/osep11-07rtimemo.pdf Under 34 CFR §300.307(a)(2)-(3), as part
of their criteria for determining whether a child has a specific learning disability, States must permit the use of a
process based on the child’s response to scientific, research-based intervention, and may permit the use of other
alternative research-based procedures in making this determination.

Page 3 – Dear Colleague: Dyslexia Guidance

Stakeholders also requested that SEAs and LEAs have policies in place that allow for the use of
the terms dyslexia, dyscalculia, and dysgraphia on a child’s IEP, if a child’s comprehensive
evaluation supports use of these terms. There is nothing in the IDEA or our implementing
regulations that prohibits the inclusion of the condition that is the basis for the child’s disability
determination in the child’s IEP. In addition, the IEP must address the child’s needs resulting
from the child’s disability to enable the child to advance appropriately towards attaining his or
her annual IEP goals and to enable the child to be involved in, and make progress in, the general
education curriculum. 34 CFR §§300.320(a)(1), (2), and (4). Therefore, if a child’s dyslexia,
dyscalculia, or dysgraphia is the condition that forms the basis for the determination that a child
has a specific learning disability, OSERS believes that there could be situations where an IEP
Team could determine that personnel responsible for IEP implementation would need to know
about the condition underlying the child’s disability (e.g., that a child has a weakness in decoding
skills as a result of the child’s dyslexia). Under 34 CFR §300.323(d), a child’s IEP must be
accessible to the regular education teacher and any other school personnel responsible for its
implementation, and these personnel must be informed of their specific responsibilities related to
implementing the IEP and the specific accommodations, modifications, and supports that must
be provided for the child in accordance with the IEP. Therefore, OSERS reiterates that there is
nothing in the IDEA or our implementing regulations that would prohibit IEP Teams from
referencing or using dyslexia, dyscalculia, or dysgraphia in a child’s IEP.
Stakeholders requested that OSERS provide SEAs and LEAs with a comprehensive guide to
commonly used accommodations2 in the classroom for students with specific learning
disabilities, including dyslexia, dyscalculia, and dysgraphia. The IDEA does not dictate the
services or accommodations to be provided to individual children based solely on the disability
category in which the child has been classified, or the specific condition underlying the child’s
disability classification. The Office of Special Education Programs (OSEP) funds a large
network of technical assistance centers that develop materials and resources to support States,
school districts, schools, and teachers to improve the provision of services to children with
disabilities, including materials on the use of accommodations. The U.S. Department of
Education does not mandate the use of, or endorse the content of, these products, services,
materials, and/or resources; however, States and LEAs may wish to seek assistance from entities
such as the National Center on Intensive Intervention at: http://www.intensiveintervention.org,
the Center for Parent Information and Resources available at: http://www.parentcenterhub.org,
and the National Center on Accessible Educational Materials available at: http://aem.cast.org/.
For a complete list of OSEP-funded technical assistance centers please see:
http://ccrs.osepideasthatwork.org/.
In implementing the IDEA requirements discussed above, OSERS encourages SEAs and LEAs
to consider situations where it would be appropriate to use the terms dyslexia, dyscalculia, or
dysgraphia to describe and address the child’s unique, identified needs through evaluation,
eligibility, and IEP documents. OSERS further encourages States to review their policies,
2

Although the IDEA uses the term “accommodations” primarily in the assessment context, OSERS understands the
request to refer to the various components of a free appropriate public education, including special education, related
services, supplementary aids and services, and program modifications or supports for school personnel, as well as
accommodations for students taking assessments.

Page 4 – Dear Colleague: Dyslexia Guidance

procedures, and practices to ensure that they do not prohibit the use of the terms dyslexia,
dyscalculia, and dysgraphia in evaluations, eligibility, and IEP documents. Finally, in ensuring
the provision of free appropriate public education, OSERS encourages SEAs to remind their
LEAs of the importance of addressing the unique educational needs of children with specific
learning disabilities resulting from dyslexia, dyscalculia, and dysgraphia during IEP Team
meetings and other meetings with parents under IDEA.
I hope this clarification is helpful to both parents and practitioners in ensuring a high-quality
education for children with specific learning disabilities, including children with dyslexia,
dyscalculia, and dysgraphia. If you have additional questions or comments, please email them to
sld@ed.gov.
Sincerely,
/s/
Michael K. Yudin

